EXHIBIT ROWAN COMPANIES, INC. OFFSHORE RIG FLEET AND CONTRACT STATUS As of November 25, 2008 OFFSHORE RIGS Contract Status LeTourneau Depth (feet) Year in Day Rate Estimated Name Class Water Drilling Service Location Customer (in thousands) Duration Comments ($ in thousands) Cantilever Jack-up Rigs: 240C #4 240-C 400 35,000 2011 TBD TBD TBD TBD Rig planned for construction with delivery expected in Rowan EXL (Super 116E) #4 S116-E 350 35,000 2011 TBD TBD TBD TBD Rig planned for construction with delivery expected in Rowan EXL (Super 116E) #3 S116-E 350 35,000 2011 TBD TBD TBD TBD Rig planned for construction with delivery expected in Joe Douglas 240-C 400 35,000 2010 TBD TBD TBD TBD Rig currently under construction with delivery expected in 2010. Rowan EXL (Super 116E) #2 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig currently under construction with delivery expected in 2010. Rowan EXL (Super 116E) #1 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig currently under construction with delivery expected in 2010. Ralph Coffman 240-C 400 35,000 2009 TBD TBD TBD TBD Rig currently under construction with delivery expected during Q3 2009. J.P. Bussell 225-C 300 35,000 2008 Gulf of Mexico Mariner Low 160s March 2009 Rig commenced operations in late-November 2008. Egypt Shell Low 180s May 2011 Letter of intent for two wells (approximately 20 months) expected to commence during Q3 2009; day rate includes amortization of related mobilization/modification revenues. Rowan-Mississippi 240-C 375 35,000 2008 Gulf of Mexico McMoran Low 220s November 2010 Rig commenced operations in mid-November 2008. Hank Boswell 225-C 300 35,000 2006 Middle East Saudi Aramco Low 190s March 2011 Bob Keller 225-C 300 35,000 2005 Middle East Saudi Aramco Low 180s May 2011 Rig experienced approximately two days of October downtime. Scooter Yeargain 225-C 300 35,000 2004 Middle East Saudi Aramco Low 190s March 2011 Bob Palmer 224-C 550 35,000 2003 Gulf of Mexico BP Low 220s June 2009 Rowan Gorilla VII 219-C 400 35,000 2002 West Africa Cabinda Low 330s April 2010 Rowan Gorilla VI 219-C 400 35,000 2000 North Sea BG Mid 260s February 2009 BG Low 150s April 2009 Rig is expected to enter shipyard in February 2009 for upgrades in connection with Norway assignment. BG Mid 360s January 2010 Day rate includes estimated amortization of related modification revenues. CNR Mid 300s July 2010 Rowan Gorilla V 219-C 400 35,000 1998 North Sea Total Low 260s August 2010 Rig was in the shipyard from mid August until mid October undergoing upgrades. Rowan Gorilla IV 200-C 450 35,000 1986 Gulf of Mexico McMoRan Mid 190s November 2008 Gulf of Mexico W&T Low 200s June 2009 Two wells with a guaranteed minimum term of 150 days expected to commence in December 2008. Rowan Gorilla III 200-C 450 30,000 1984 Gulf of Mexico Devon Mid 140s February 2009 Eastern Canada EnCana Mid 300s December 2009 Rig is expected to mobilize to Canada during Q2 2009; day rate includes estimated amortization of related mobilization/modification revenues. Rowan Gorilla II 200-C 450 30,000 1984 Gulf of Mexico El Paso Mid 170s January 2009 Gulf of Mexico Devon High 180s January 2011 Two-year term contract; certain rig modifications may be required at a dayrate in the low $120s for up to a maximum period of 21 days. Rowan-California 116-C 300 30,000 1983 Middle East Saudi Aramco Mid 110s April 2009 Customer has an option to extend the contract for one additional year at a day rate in the mid $110s. Cecil Provine 116-C 300 30,000 1982 Gulf of Mexico Apache Mid 110s December 2008 Gilbert Rowe 116-C 350 30,000 1981 Middle East Maersk Low 190s January 2009 Arch Rowan 116-C 350 30,000 1981 Middle East Saudi Aramco Mid 110s April 2009 Customer has an option to extend the contract for one additional year at a day rate in the mid $110s. Charles Rowan 116-C 350 30,000 1981 Middle East Saudi Aramco Mid 110s April 2009 Customer has an option to extend the contract for one additional year at a day rate in the mid $110s. Rowan-Paris 116-C 350 30,000 1980 Middle East Maersk Low 190s January 2009 Day rate includes estimated amortization of related mobilization/modification revenues. Maersk Low 170s January 2010 Rowan-Middletown 116-C 350 30,000 1980 Middle East Saudi Aramco Mid 110s April 2009 Customer has an option to extend the contract for one additional year at a day rate in the mid $110s. Conventional Jack-up Rigs: Rowan-Juneau 116 250 30,000 1977 Gulf of Mexico Apache Low 90s December 2008 Gulf of Mexico Newfield High 90s June 2009 Rowan-Alaska 84 350 30,000 1975 Gulf of Mexico Stone Energy Mid 110s January 2009 Rowan-Louisiana 84 350 30,000 1975 Gulf of Mexico Helis Mid 110s December 2008 Gulf of Mexico Newfield Low 120s February 2009 Rig Class denotes LeTourneau, Inc. hull number. 200-C is a Gorilla class unit designed for extreme hostile environment capability. 219-C is a Super Gorilla class unit, an enhanced version of the Gorilla class, and 224-C is a Super Gorilla XL design. 225-C is a Tarzan Class unit.240-C is LeTourneau's latest jack-up design.Unless otherwise indicated, all day rates include estimated amortization of contract mobilization/modification revenues.Estimated contract durations reflect either stated drilling periods or expected time required for the contracted well or wells. ROWAN HEREBY ADVISES THAT THE TABLE SET FORTH ABOVE MAY CONTAIN INACCURATE, INCOMPLETE AND/OR INCORRECT INFORMATION AND IS SUBJECT TO CHANGE AT ANY TIME. THE INFORMATION SHOULD NOT BE RELIED UPON FOR ANY PURPOSE, AND ROWAN HEREBY DISCLAIMS ANY LIABILITY RELATING TO THE USE OF THE INFORMATION SET FORTH ABOVE. This report contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements as to the expectations, beliefs and future expected financial performance of the Company that are based on current expectations and are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected by the Company. Relevant factors have been disclosed in the Company's filiings with the U. S. Securities and Exchange Commission.
